AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Western District of Virginia
                  United States of America                                 )
                             v.                                            )
          Indivior Inc. (a/k/a Reckitt Benckiser                           )        Case No. 1:19cr00016
         Pharmaceuticals Inc.) and Indivior PLC                            )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     Virginia Department of Health Professions, Perimeter Center, 9960 Mayland Drive, Suite 300, Henrico, VA
        23233-1463
                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
See Attachment A.


Place: Jones Day                                                                    Date and Time: 12/30/2019 10:00 am
         51 Louisiana Ave., N.W.
         Washington, D.C. 20001-2113

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)   Indivior Inc. and Indivior
PLC                                                                                   , who requests this subpoena, are:
 James Wooley, 901 Lakeside Ave E, Cleveland, OH 44114, jrwooley@jonesday.com, 216.586.7345;
 Leigh Krahenbuhl, 77 West Wacker Dr, Suite 3500, Chicago, IL 60601, lkrahenbuhl@jonesday.com, 312.269.1524

                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
    Case 1:19-cr-00016-JPJ-PMS Document 230-6 Filed 11/20/19 Page 1 of 5 Pageid#: 1750
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 1:19cr00016

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                              for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




    Case 1:19-cr-00016-JPJ-PMS Document 230-6 Filed 11/20/19 Page 2 of 5 Pageid#: 1751
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).




    Case 1:19-cr-00016-JPJ-PMS Document 230-6 Filed 11/20/19 Page 3 of 5 Pageid#: 1752
                                        ATTACHMENT A

                                          DEFINITIONS

     1. “Virginia Department of Health Professions” refers to the Virginia Executive Branch
        agency in the Health and Human Resources Secretariat and includes the Virginia Board
        of Medicine, the Virginia Board of Pharmacy, the Enforcement Division, and all its
        personnel, agents, attorneys, consultants, representatives, employees, officers, and
        directors.

     2. “Related to” or “relating to” means directly or indirectly supporting, evidencing,
        describing, mentioning, referring to, referencing, contradicting, comprising or
        concerning.

     3. “Records” means information stored either electronically or in physical form, including
        but not limited to documents; data; e-mails; faxes; tape recordings; affidavits;
        agreements; correspondence; memoranda; reports; notes; summaries; records of
        telephone conversations; interviews; and transcripts.

                                         INSTRUCTIONS

     1. The records requested herein shall be produced as they are kept in the usual course of
        business or shall be organized and labeled to correspond with each request to which they
        respond. The records are to be produced in full and unredacted form.

     2. Reference to the singular in any of these requests shall also include a reference to the
        plural, and reference to the plural shall include a reference to the singular.

     3. Use of the word “including” shall be construed to mean “without limitation.”

     4. “And” or “or” shall be construed conjunctively or disjunctively as necessary to make the
        requests inclusive rather than exclusive.

     5. All responsive material should be produced which are known by, possessed or controlled
        by, or available to the Virginia Department of Health Professions.

                  DOCUMENTS AND INFORMATION TO BE PRODUCED

     1. The complete Virginia Department of Health Professions file for Dr.
        (DEA Number:                 ; Virginia License Number:                ), including all
        records relating to any audit or investigation of and any disciplinary action taken against
        Dr.              , any reports submitted by pharmacies to the Virginia Board of Pharmacy
        or the Enforcement Division regarding prescriptions written by Dr.                 , any
        complaints regarding Dr.                 submitted to the Department of Health Professions
        or its Enforcement Division, and any reports of adverse events including, but not limited
        to, reports of overdoses associated with Dr.              .



                                                 -1-
Case 1:19-cr-00016-JPJ-PMS Document 230-6 Filed 11/20/19 Page 4 of 5 Pageid#: 1753
Case 1:19-cr-00016-JPJ-PMS Document 230-6 Filed 11/20/19 Page 5 of 5 Pageid#: 1754
